        Case 1:20-cv-00039-TJC Document 34 Filed 02/11/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


XE CORPORATION,                                    CV 20-39-BLG-TJC

                    Plaintiff/Counter-
                    Defendant,                     ORDER OF DISMISSAL
                                                   WITH PREJUDICE
vs.

THATCHER COMPANY of NORTH
DAKOTA, INC.,

                    Defendant/Counter-
                    Claimant.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 33),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 11th day of February, 2021.

                                         __________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge




                                           1
